990 So. 2d 593 (2008)
Terry CONEY, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-1091.
District Court of Appeal of Florida, Third District.
August 13, 2008.
Rehearing Denied September 3, 2008.
Terry Coney, in proper person.
Bill Mc Collum, Attorney General, and Michael C. Greenberg, Assistant Attorney General, for appellee.
Before WELLS, SHEPHERD, and SALTER, JJ.
PER CURIAM.
For the sixth time since his 1990 conviction for robbery with a firearm and sentence as a habitual offender, Terry Coney (pro se) collaterally challenges the sentence. The trial court denied this latest effort as a successive post-conviction motion barred by prior adverse trial and appellate rulings, directed Coney to show cause why he should not be barred from filing further pro se motions in the circuit court case, and ultimately entered an order directing the clerk of that court to refuse any such further pro se filings in that case. We affirm each of these orders.
This Court entered an order to show cause why Coney should not be similarly barred from further pro se filings here. No such cause having been shown, we therefore direct the Clerk of the Third District Court of Appeal to refuse to accept any such papers relating to circuit court case number 89-30966 unless they have been reviewed and signed by an attorney who is a duly licensed member of the Florida Bar in good standing. Additionally, and absent a showing of good cause, any such further and unauthorized pro se filings by the defendant will subject him to appropriate sanctions. See State v. Spencer, 751 So. 2d 47, 48 (Fla.1999).
Affirmed.